PER CURIAM.
Petitioner appeals to this Court from the decision of the Court of Appeals on the basis of a dissent. For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals as to the appealable issue of right, i.e., whether the open burning in question constituted one separate violation or multiple violations under N.C.G.S. § 143-215.114A. The remaining issues addressed by the Court of Appeals are not properly before this Court and its decision as to these issues remains undisturbed. This case is remanded to the Court of Appeals for further remand to the Wake County Superior Court for further proceedings not inconsistent with this opinion.
REVERSED IN PART AND REMANDED.